Citation Nr: 1501752	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-49 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right hip and/or right knee disability.


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to June 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO). 



FINDING OF FACT

A chronic left hip disability was not manifested in service, and such disability is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a left hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2009 and February 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2014 supplemental statement of the case.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records and records from the Social Security Administration have been secured.  The RO arranged for VA examinations in March 2010 and December 2013.  As will be discussed in greater detail below, the Board finds the examinations (cumulatively) to be adequate, as they include a thorough review of the Veteran's medical history, physical examination citing pertinent findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown , 7 Vet. App. 439 (1995).

The Veteran asserts that his current left hip disability was caused or aggravated by his service-connected residuals of a right knee injury and/or his service-connected status post right hip replacement. 

The Veteran's STRs do not reflect a left hip injury or disability and the Veteran's left hip was found to be normal on April 1965 separation examination. 

A June 2000 private treatment record notes that the Veteran had a very slight increase in uptake in the left hip joint medially and inferiorly, probably related to osteoarthritic changes.  

In his February 2009 notice of disagreement, the Veteran noted that due to pain from his right knee and right hip disabilities, he has had to put additional pressure on his left hip which resulted in his left hip disability. 

A July 2009 VA treatment record shows that the Veteran sought treatment for left hip pain; there was persistent pain on palpitation of the left hip.  The Veteran reported he received private treatment for avascular necrosis.  The impression was avascular necrosis, and a scooter and medications were recommended.  An August 2009 VA treatment record shows the Veteran was referred to physical therapy for a scooter evaluation due to his avascular necrosis.  He reported difficulty with mobility, particularly with long distances and outdoors, and complained of left hip pain which gets worse with prolonged walking and standing. 

A February 2010 statement by the Veteran notes that he has had left hip problems for a year and a half and that he believes they were caused by the years of favoring his right hip and knee.  He reported being in constant pain and difficulty walking. 

On March 2010 VA examination, the examiner noted avascular necrosis of the femoral head and osteoarthritis with instability; the Veteran placed onset around September 2008.  The Veteran reported pain, stiffness, weakness, instability, locking, and lack of endurance, and that he had a left hip replacement scheduled for April 2010.  He indicated that he used a cane and that he avoided putting weight on his left hip.  The examiner found that there is no relationship between his left hip disability and his right knee disability. 

On December 2013 VA examination, the examiner noted the Veteran's hip replacements in 1995 (right) and 2010 (left) and did not find any degenerative or arthritic changes.  The Veteran denied a hip injury in service, but noted that he believes his left hip disability to be the result of his right knee disability.  He reported that the pain has persisted after his surgeries and that ambulation has diminished with the second hip replacement. 

The December 2013 examiner noted that the Veteran's STRs are silent for a left hip injury, including his separation physical, and that the Veteran placed onset of left hip pain around 2008, well after his right hip replacement in 1995.  The examiner found that the Veteran's left hip disability was not caused or aggravated by his right hip or right knee disability.  The examiner's report notes:

"The Veteran did not experience left hip pain until around 2008.  At that time, he was found to have avascular necrosis (AVN) of the femoral head.  It must be noted that the Veteran also had a left hip replacement due to this condition.  While there is a high incident of bilateral disease, the contralateral hip condition usually appears within a year.  Most patients with AVN of the hip end up with a prosthesis within 2 years of the onset of symptoms, as in this case.  Avascular necrosis is characterized by the death of bone tissue due to a compromised blood supply.  Causes include direct trauma, radiation therapy, or other medical conditions such as sickle cell anemia, diabetes, or lupus.  The Veteran has always denied hip trauma, but has been diagnosed with diabetes.  In addition, a review of medical literature fails to confirm that an injury to one leg causes damage to the contralateral extremity.  For these reasons, it is less likely than not that any disorder of the left hip represents an increase beyond the normal progress as a result of his service connected right hip and/or right knee disability.  It is also less likely as not that the Veteran's left hip condition is proximately due to or caused his service connected right hip and/or right knee." 

A left hip disability did not become manifest in service or within the first postservice year (nor is it alleged otherwise).  Consequently, service connection for a left hip disability on the basis that either such disease became manifest in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Nor is it alleged that the disability is somehow otherwise directly related to the Veteran's service.

The Veteran's theory of entitlement to service connection for a left hip disability is strictly one of secondary service connection, i.e., that such disability was caused or aggravated by his service-connected right hip and/or right knee disabilities.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence of a diagnosis of a left hip disability and the Veteran has established service-connection for right hip and right knee disabilities.  Therefore, what remains necessary to substantiate the secondary service connection claim is competent evidence that the service-connected right hip and/or right knee disabilities either caused or aggravated the claimed left hip disability. 

The competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's left hip disability and his right hip and/or right knee disabilities consists of the March 2010 and December 2013 VA examiners' opinions.  The December 2013 opinion, is particularly persuasive as it provides citation to supporting factual data to indicate that the Veteran's left hip disability is unrelated to his right hip and/or right knee disabilities.  The December 2013 medical opinion noted that avascular necrosis is commonly associated with diabetes and that medical literal fails to confirm that an injury to one leg causes damage to the contralateral extremity.  As the opinion is by a medical professional competent to provide it, explains the underlying rationale, citing to factual data, and identifies an alternate (nonservice-related) etiology (nonservice-connected diabetes) for the current left hip disability, it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.

The Board has noted the Veteran's own statements that relate his left hip disability to his service-connected right hip and/or right knee disabilities.  However, he is a layperson, and whether a right knee or right hip disability is an etiological factor for development of (or can aggravate) a left hip disability is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence in support of his theory of entitlement.  Consequently, his opinion in this matter is not competent evidence.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

The appeal seeking service connection for a left hip disability is denied. 




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


